1 MCGREGOR W. SCOTT
  United States Attorney
2 LEE S. BICKLEY
  Assistant United States Attorneys
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2724
  Facsimile: (916) 554-2900
5

6

7    Attorneys for Plaintiff
     United States of America
8

9                                   IN THE UNITED STATES DISTRICT COURT
10                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-00027 MCE
13                                    Plaintiff,           ORDER
14                             v.
15   HECTOR ABSI,
16                                   Defendant.
17

18                                                      ORDER
19             Upon the motion of the United States, the Court finds that:
20      1) there are numerous potential victims in this case and there is no readily available compilation of
21             all the potential victims; and
22      2) it is impracticable to accord all the potential victims the rights described in Title 18, United
23             States Code, Section 3771(a).
24             The Court further finds that pursuant to Title 18, United States Code, Section 3771(d)(2) that the
25   procedures described below regarding victim notification are reasonable and will give effect to Title 18,
26   United States Code, Section 3771 without unduly complicating or prolonging the proceedings in this
27   matter.
28
                                                            1

30
1          Accordingly, it is hereby ORDERED that:
2          The government shall post the following on its Internet website at https://www.justice.gov/usao-
3          edca on a separate web page for this case:

4       1. The caption, case number and assigned judge for this case;
5       2. A substantially verbatim listing of the rights provided in Title 18, United States Code, Section
6          3771(a);
7       3. This Order;
8       4. A listing of public proceedings scheduled in this case, which shall be updated to reflect
9          scheduling changes and newly scheduled proceedings within a reasonable period of time
10         following such scheduling proceedings or newly scheduled proceedings; and
11      5. The name and contact information for an official within the United States Attorney’s Office with
12         responsibility for addressing victims’ rights.
13

14   Dated: December 20, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2

30
